DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 5-8, 10, 12-15 and 17-21 are pending of which claims 1, 8 and 15 are in independent form.  Claims 1, 3, 5-8, 10, 12-15 and 17-21 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
Applicant’s claim amendments and arguments filed on 03/22/2021 as part of a Request for Continued Examination as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered.  On page 9 of the remarks Applicant’s representative appears to argue the amendments to the independent claims.  Examiner has applied a new reference to address the claims as amended detailed in the rejection provided below.

Claim Interpretation
Dependent claims 6-7 was amended to replace the claim term objects with database records, however, the later claim language is not consistent and uses the term objects.  For purposes of examination and consistency Examiner is interpreting the claim term objects as database records.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arya et al. U.S. Pub. No. 2017/0371925 (hereinafter “Arya”) in view of Creekbaum et al. U.S. Pub. No. 2016/0328367 (hereinafter “Creekbaum”).
Regarding independent claim 1, Arya discloses:
a database system implemented using a server system, the database system configurable to cause: providing a graphical user interface (GUI) including a search input interface field for display by a client device; processing user input received via the search input interface field (Arya at paragraph [0017] discloses a front end layer comprising a user interface module in communication with a plurality of client devices configured to receive input from a client as well as presenting data to a client, Arya at paragraph [0018] discloses a data layer comprising a plurality of databases storing member profiles, company profiles and social graph information, Arya at paragraphs [0022] and [0024] discloses an application logic layer comprising plurality of server modules and a query structuring system that handles user queries.)


obtaining a layout configuration indicating at least a quantity of database records of a designated record type for which to present items within a user interface object, the designated record type being one of a plurality of object types.
However, Creekbaum at paragraphs [0011]-[0012] and Figures 4A and 4B provided below teach a user interface to display data from a user selected data source and user configurable parameters.  Additionally, Creekbaum at paragraph [0040] teaches in part, “In the example of FIGS. 4a-4c, the number of search results displayed is a user-configurable parameter. When a user selects the GOOGLE search domain, a dialog box 430 appears (FIGS. 4b). The dialog box 430 includes a "Results" field 440 into which a user can specify the number of search results he/she wants to see in the visual map.”  Lastly, Creekbaum at paragraphs [0024]–[0030] teaches a user selecting a web service and obtaining a type of result from the web service selected, like the example taught in Creekbaum at paragraph [0021] of a company offering access to their CRM through a web service, Examiner is of the position that a user selecting the company as a data source would receive results of a type consistent with the company’s CRM.

    PNG
    media_image1.png
    492
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    498
    728
    media_image2.png
    Greyscale

Both the Arya reference and the Creekbaum reference, in the sections cited by the Examiner, are in the field of endeavor of a user interface to retrieve query results from a plurality of sources.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the generating various user interfaces from data from various data sources or applications as disclosed in Arya with the visual interface and user-configurable parameters including the number of results returned as taught in Creekbaum to facilitate in providing user’s efficient visualization of large amounts of data (See Creekbaum at paragraph [0005]).

 searching a plurality of sources including one or more databases to identify a plurality of items based, at least in part on, the user input received via the search input interface field of the GUI, the layout configuration, and a search configuration identifying one or more database record fields, at least one of the plurality of items corresponding to at least the designated record type (Arya at paragraph [0016] – [0017] discloses a three tiered social networking system comprising a front end comprising a user interface configured to receive requests and return responses, an application layer as illustrated in Arya at paragraph [0022] comprising in part, a search engine for accepting user queries and a data layer, as illustrated in Arya at paragraph [0017] comprising a plurality of databases.  Arya at paragraph [0013] discloses in part, “In an example embodiment, a data structure is generated for an input query, the data structure mapping each term of the query to a corresponding category within a database [i.e., database record field], which reflects the understanding of the term. Each term of the query comes in example form of a word or phrase that is part of the query. Each category mapped to a term of the query is assigned a confidence score representing the certainty in the assignment.” Additionally, Arya at paragraph [0026] discloses searching a plurality of databases in response to a query (i.e., plurality of sources including one or more databases).  Arya at paragraph [0030] discloses an exemplary embodiment of a user input query consisting of “software engineer oracle” and making a determination that the term “software engineer” aligns with the database category of job title (i.e., database record field) but the term “oracle” is ambiguous in terms of whether the intent is to query the skill or the company.  Arya at paragraph [0033] discloses rewriting the query as follows, “(Title (software engineer" AND company (Oracle) documents [750]) OR (Title (software engineer" AND skill (Oracle) documents [250]).” Arya at paragraph [0034] discloses presenting the rewritten query to the user for clarification (i.e., search configuration identifying one or more database record fields)  Additionally, Creekbaum at Figure 4B provided above, in the bottom right corner teaches a plurality of data sources from which a user can select in their layout configuration to search from.) 

generating the user interface object based, at least in part, on the layout configuration, the user interface object including one or more user-selectable options, at least one of the user- selectable options corresponding to one of the plurality of items; and providing the user interface object for display by the client device in proximity to the search input interface field (Arya at paragraph [0049] discloses in part, “FIG. 7 is an example user interface 700 for interactively presenting the search results with category selected highlighting, according to a ranked order. Within the search results presented, terms of the search appearing in the category that was used during the search is highlighted.”  Additionally, Creekbaum at Figure 4B provided above specifies the number of results to return (i.e., based, at least in part, on the layout configuration…)
Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above. Additionally, Arya as modified with Creekbaum does disclose:
identifying the plurality of sources based, at least in part, on the layout configuration (Creekbaum at paragraphs [0011]-[0012] and Figures 4A and 4B provided below teach a user interface to display data from a user selected data source and user configurable parameters.  Additionally, Creekbaum at Figure 4B provided above illustrates selectable data sources in the bottom right corner.)

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Arya as modified with Creekbaum discloses:
the database system further configurable to cause: selecting one or more of the plurality of items based, at least in part, on the quantity, each of the selected items corresponding to the designated record type, each of the selected items corresponding to a different one of the user-selectable options (Arya at paragraph [0033] discloses in part, “The amount of document retrieval is weighted by the confidence score percentage such that the number of results are multiplied by the confidence percentage. For instance, continuing from the example above, a confidence score of 75% associated with assigning company category to Oracle term is used to restrict the document search to 750 documents out of 1000, where the skill Oracle is restricted to 250 documents…”  Examiner is interpreting the above cited portion of Arya as reading on a quantity of objects corresponding to a particular object type, i.e., 750 for a company category, and 250 for a skill category.  Additionally, Arya at paragraph [0059] discloses an interactive user interface and Arya at paragraph [0034] discloses in part, “For instance, continuing with the above example, the user's initial query is "software engineer oracle." Subsequently, after a search result is returned for that initial query, the user may add in the term "company" resulting in the second query "software engineer oracle company" to clarify the ambiguity between oracle the skill or oracle the company. In response, the generated data structure is updated to incorporate a confidence score associated with oracle company to be 100% while the confidence score associated with oracle skill is updated to be 0% with the subsequent user clarification.”  Examiner is interpreting the above cited portions of Arya at a user selecting a category, or object type, resolving an ambiguity in the query, and impacting the number of results returned for each particular object type.  Additionally, Creekbaum at paragraphs [0011]-[0012] and Figures 4A and 4B provided below teach a user interface to display data from a user selected data source and user configurable parameters)

Regarding dependent claim 6, all of the particulars of claims 1 and 5 have been addressed above.  Additionally, Arya discloses:
the layout configuration specifying a particular numerical value that indicates the quantity of database records for which to present items corresponding to the designated record type, the particular numerical value indicating: a minimum quantity of objects of the designated record type for which to present items or a maximum quantity of objects of the designated record type for which to present items (Arya at paragraph [0033] discloses displaying a number of results proportional to a confidence score of a category, i.e., when the confidence score is 75%, 750 maximum results are returned for that category or object type.  Additionally, Creekbaum in Figure 4B label 440 provided above teaches specifying a number of search results to present a user.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Arya discloses:
the layout configuration further indicating a second quantity of database records for which to present items corresponding to a second one of the object types, the user interface object including two or more sections, a first one of the sections including one or more user-selectable options that each corresponds to an item of the designated record type and a second one of the sections including one or more user-selectable options that each corresponds to an item of the second object type (Arya at paragraph [0036] discloses in part, “In some implementations, the presentation module 260 is configured to present query rewriting recommendations to the user, present search results according to its ranked order, present a reason associated with why the query result is being presented (e.g., such as a shared connection), and present the search results with category selected highlighting. In some embodiments, where there are ambiguities associated with a term, the interpretation associated with retrieving a result is shown to the user.”  Additionally, Arya at paragraph [0034] discloses presenting the user with results related to oracle the company as well as results related to oracle the skill and allowing the user to select between the two categories to resolve an ambiguity.  Additionally, Creekbaum at Figure 4B in the bottom right section illustrates a plurality of selectable data sources that have a plurality of data types.)

Regarding independent claim 8, claim 8 is rejected under the same rationale as claim 1.

Regarding dependent claim 10, all of the particulars of claim 8 have been addressed above.  Additionally, claim 10 is rejected under the same rationale as claim 3.

Regarding dependent claim 12, all of the particulars of claim 8 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 5.

Regarding dependent claim 13, all of the particulars of claims 8 and 12 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 6.

Regarding dependent claim 14, all of the particulars of claim 8 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 7.

Regarding independent claim 15, claim 15 is rejected under the same rationale as claim 1.

Regarding dependent claim 17, all of the particulars of claim 15 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 3.

Regarding dependent claim 18, all of the particulars of claim 15 have been addressed above.  Additionally, Arya as modified with Creekbaum discloses:
the layout configuration indicating a quantity of database records for which to present items within the user interface object or a quantity of database records of a particular record type for which to present items within the user interface object (Creekbaum at Figure 4B label 440, provided above teaches specifying a quantity of results to return.  Additionally, Creekbaum at paragraphs [0011]-[0012] and Figures 4A and 4B provided below teach a user interface to display data from a user selected data source and user configurable parameters.  Lastly, Creekbaum at paragraph [0021] teaches a company offering access to their CRM through a web service, Examiner is of the position that a user selecting the company as a data source would receive results of a type consistent with the company’s CRM.)

Regarding dependent claim 19, all of the particulars of claim 15 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 5.

Regarding dependent claim 20, all of the particulars of claims 15 and 19 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 6.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Arya in view of Creekbaum in further view of Rucker et al. U.S. Pub. No. 2012/0166427 (hereinafter “Rucker”).
Regarding dependent claim 21, all of the particulars of claim 1 have been addressed above.  Additionally, While Arya at paragraph [0034] discloses a user clarifying which database record field they want to be queried, Arya does not explicitly disclose excluding database record fields from a query, more specifically, Arya does not disclose:
the search configuration indicating that the identified database record fields are to be excluded by a search engine during searching the plurality of sources.
However, Rucker at paragraph [0030] teaches the following:
Additionally, as discussed above, the database application program 118 has also updated the contents of the query definition 124 based on the user's interaction with the query design surface 200. In this example a SQL statement has been generated for selecting the "Username" field from the "Users" table. It should be appreciated, that this mechanism may be utilized by a user to add virtually any field from any available table to a database query. As discussed above, a similar mechanism may also be utilized to permit a user to remove a field from the database query.

Both the Arya reference and the Rucker reference, in the portions cited by the Examiner, relate to the field of endeavor of user customized database queries.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the user being able to clarify which database category they intend to search in as disclosed in Arya with a user being able to exclude a field from a database query as taught in Rucker to facilitate in providing a user with accurate and efficient search results.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2008/0133570
Paragraph [0007] as it applies to a query interface and allowing a user to include a query condition comprising a database field and a value for the attribute.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        



/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154